FILED
                                               United States Court of Appeals
                UNITED STATES COURT OF APPEALS         Tenth Circuit

                       FOR THE TENTH CIRCUIT                        April 7, 2020
                     _________________________________
                                                                Christopher M. Wolpert
                                                                    Clerk of Court
 ERNEST SEADIN,

        Petitioner - Appellant,

 v.                                                  No. 20-1026
                                         (D.C. No. 1:19-CV-01863-LTB-GPG)
 DEAN WILLIAMS, Director of the                       (D. Colo.)
 Colorado Department of
 Corrections,


        Respondent - Appellee.
                    _________________________________

                                  ORDER
                     _________________________________

Before LUCERO, BACHARACH, and MORITZ, Circuit Judges.
                _________________________________

      Mr. Ernest Seadin, a state prisoner, filed a habeas petition in 2019,

arguing that his sentence had already expired. Roughly five years ago, Mr.

Seadin unsuccessfully made a similar habeas claim. Relying on the prior

ruling and the passage of time, the district court dismissed the new habeas

petition.

      Mr. Seadin seeks a certificate of appealability in order to appeal. 28

U.S.C. § 2253(c)(1)(A). And to proceed without prepayment of the filing

fee, he seeks leave to proceed in forma pauperis. We deny the certificate of

appealability but grant leave to proceed in forma pauperis.
      A certificate of appealability is available only if jurists could

reasonably debate the correctness of the district court’s procedural rulings.

Laurson v. Leyba, 507 F.3d 1230, 1232 (10th Cir. 2007). The procedural

rulings are not reasonably debatable because Mr. Seadin failed to challenge

one of the district court’s reasons for dismissal.

      Because the district court dismissed the action based on two

independent procedural grounds (abuse of the writ and expiration of the

limitations period), Mr. Seadin could prevail on appeal only by

demonstrating the invalidity of both procedural grounds. See Lebahn v.

Nat’l Farmers Union Unif. Pension Plan, 828 F.3d 1180, 1188 (10th Cir.

2016) (“When a district court dismisses a claim on two or more

independent grounds, the appellant must challenge each of those

grounds.”).

      But Mr. Seadin does not challenge the district court’s ruling that the

limitations period had expired. So even if we were to credit everything in

Mr. Seadin’s appeal brief, we would need to affirm. See id. (stating that we

must affirm when an appellant fails to challenge one of two independent

grounds for dismissal). Given Mr. Seadin’s failure to challenge the district

court’s reliance on the statute of limitations, we deny his request for a

certificate of appealability. Because we deny the request for a certificate of

appealability, we must also dismiss the appeal. See 28 U.S.C.

§ 2253(c)(1)(A).

                                          2
      Though we deny a certificate of appealability, we grant leave to

proceed in forma pauperis. Mr. Seadin cannot prepay the filing fee, and we

have no reason to question his good faith even though his appellate

arguments are not reasonably debatable. See Moore v. Pemberton, 110 F.3d

22, 24 (7th Cir. 1997) (per curiam) (stating that the petitioner’s burden for

a certificate of appealability “is considerably higher” than the burden of

“good faith” for leave to proceed in forma pauperis). As a result, we grant

leave to proceed in forma pauperis. See Watkins v. Leyba, 543 F.3d 624,

627 (10th Cir. 2008) (granting leave to proceed in forma pauperis

notwithstanding the denial of a certificate of appealability); Yang v.

Archuleta, 525 F.3d 925, 931 & n.10 (10th Cir. 2008) (same).



                                    Entered for the Court



                                    Robert E. Bacharach
                                    Circuit Judge




                                         3